Case 3:19-cr-00026-LRH-WGC Document 160 Filed 07/01/20 Page 1 of 2




                                 Case No. 3:19-cr-00026-LRH-WGC



                                  ORDER
     Case 3:19-cr-00026-LRH-WGC Document 160 Filed 07/01/20 Page 2 of 2



                                         ORDER


    IT IS HEREBY ORDERED that the Stipulation ad Order to Continue Sentencing in this matter

shall be FILED UNDER SEAL.
                                             This is good LRH signature




    DATED: June 30, 2020.



                                         _________________________________
                                             The Honorable Larry R. Hicks
